                 So Ordered.

       Dated: May 19th, 2021
        1
        2
        3
        4
        5
        6
        7
        8
        9                             UNITED STATES BANKRUPTCY COURT
                                      EASTERN DISTRICT OF WASHINGTON
      10
             In re
      11                                                               Jointly Administered Under:
             ASTRIA HEALTH, et al.,                                    Lead Case No. 19-01189-WLH11
      12                                           Debtors. 1          Chapter 11
      13     ASTRIA HEALTH, et al.,
                                                                       Adversary No. 21-80005-WLH
      14                                           Plaintiffs, 2
                            vs.                                         SCHEDULING ORDER
      15
             CERNER CORPORATION AND CERNER
      16     REVWORKS, LLC,
      17                          Defendants.

      18
                     1
                       The Debtors, along with their case numbers, are as follows: Astria Health (19-01189-11), Glacier
      19     Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings, LLC (19-01194-11), Oxbow Summit, LLC
             (19-01195-11), SHC Holdco, LLC (19-01196-11), SHC Medical Center - Toppenish (19-01190-11),
      20     SHC Medical Center - Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-11),
             Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11), Sunnyside Home Health
      21     (19-01198-11), Sunnyside Professional Services, LLC (19-01199-11), Yakima Home Care Holdings, LLC
             (19-01201-11), and Yakima HMA Home Health, LLC (19-01200-11).
      22             2
                        The Plaintiffs are as follows: Astria Health, SHC Holdco, LLC, SHC Medical Center – Toppenish,
             SHC Medical Center – Yakima, and Sunnyside Community Hospital Association, (collectively “Astria” or the
      23     “Plaintiff”).

              SCHEDULING ORDER                                        -1-       QUINN EMANUEL                   BUSH KORNFELD LLP
                                                                                   URQUHART                         LAW OFFICES
                                                                                & SULLIVAN, LLP                 601 Union Street, Suite 5000
                                                                             111 Huntington Ave Suite 520     Seattle, Washington 98101-2373
                                                                                   Boston, MA 02199           T 206 292 2110 / F 206 292 2104
ee17es013d                                                                  T 617.712.7100 / F 617.712.7200

             21-80005-WLH         Doc 36   Filed 05/19/21     Entered 05/19/21 15:16:40                   Pg 1 of 4
        1          A scheduling conference was held before the Honorable Whitman L. Holt on
        2    May 12, 2021.
        3          IT IS HEREBY ORDERED as follows:
        4          1.    Fed. R. Civ. P. 26 disclosures shall be served by June 1, 2021.
        5
                   2.    Additional parties shall be joined by October 1, 2021.
        6
                   3.    Pleadings shall be amended by October 1, 2021.
        7
                   4.    The close of fact discovery shall be December 1, 2021.
        8
        9          5.    Plaintiffs’ expert witness disclosures, in accordance with Fed. R. Civ. P.

      10     26(a)(2), shall be served by December 15, 2021.
      11           6.    Defendants’ expert witness disclosures, in accordance with Fed. R. Civ. P.
      12
             26(a)(2), shall be served by January 15, 2022.
      13
                   7.    The close of expert discovery shall be February 15, 2022.
      14
                   8.    All summary judgment and dispositive motions shall be served and filed
      15
      16     no later than March 1, 2022. NOTE: If summary judgment and/or dispositive motions

      17     are filed, a status conference shall be scheduled in accordance with Local Rule 7056.1.
      18           9.    A status conference shall be held on March 15, 2022 at 2:00 p.m. via
      19
             telephone conference to be initiated by the parties calling 877-402-9757, Access
      20
             7036041.
      21
      22           10.   The parties shall serve and file a proposed pretrial order no later than

      23     May 27, 2022.

              SCHEDULING ORDER                                -2-       QUINN EMANUEL                   BUSH KORNFELD LLP
                                                                           URQUHART                         LAW OFFICES
                                                                        & SULLIVAN, LLP                 601 Union Street, Suite 5000
                                                                     111 Huntington Ave Suite 520     Seattle, Washington 98101-2373
                                                                           Boston, MA 02199           T 206 292 2110 / F 206 292 2104
ee17es013d                                                          T 617.712.7100 / F 617.712.7200

             21-80005-WLH    Doc 36   Filed 05/19/21   Entered 05/19/21 15:16:40                  Pg 2 of 4
        1          11.   A pretrial conference shall be held on June 1, 2022 at 10:00 a.m. via
        2
             telephone conference to be initiated by the parties calling 877-402-9757, Access
        3
             7036041.
        4
                   12.   The eight-day trial in this manner is scheduled to commence on July 6,
        5
        6    2022 at 9:30 a.m. at Tower Building, 2nd Floor Courtroom, 402 East Yakima Avenue,

        7    in Yakima, Washington. The parties shall be in court 30 minutes prior to the
        8    commencement of the trial.
        9
                                               / / /End of Order/ / /
      10
      11     Presented by:

      12     BUSH KORNFELD LLP

      13     By /s/Lesley Bohleber
               James L. Day, WSBA #20474
      14       Thomas A. Buford, WSBA #52969
               Lesley Bohleber, WSBA #49150
      15     Attorneys for Astria Health et al.

      16     QUINN EMANUEL URQUHART & SULLIVAN, LLP

      17     By /s/ Anthony A. Bongiorno
               Anthony A. Bongiorno (admitted pro hac vice)
      18       Eric D. Wolkoff (admitted pro hac vice)
               Susheel Kirpalani (admitted pro hac vice)
      19     Attorneys for Astria Health et al.

      20     DAVIDSON BACKMAN MEDEIROS, PLLC

      21     By    /s/    Bruce K. Medeiros
                Bruce K. Medeiros, WSBA # 07908
      22        Barry W. Davidson, WSBA # 16380
             Attorneys for Cerner Corporation and Cerner Revenue Cycle, LLC
      23

              SCHEDULING ORDER                                -3-       QUINN EMANUEL                   BUSH KORNFELD LLP
                                                                           URQUHART                         LAW OFFICES
                                                                        & SULLIVAN, LLP                 601 Union Street, Suite 5000
                                                                     111 Huntington Ave Suite 520     Seattle, Washington 98101-2373
                                                                           Boston, MA 02199           T 206 292 2110 / F 206 292 2104
ee17es013d                                                          T 617.712.7100 / F 617.712.7200

             21-80005-WLH    Doc 36   Filed 05/19/21   Entered 05/19/21 15:16:40                  Pg 3 of 4
        1    PEAK LITIGATION LLP
        2    By    /s/    Patrick N. Fanning
                Patrick N. Fanning (admitted pro hac vice)
        3    Attorneys for Cerner Corporation and Cerner Revenue Cycle, LLC
        4
        5
        6
        7
        8
        9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23

              SCHEDULING ORDER                              -4-       QUINN EMANUEL                   BUSH KORNFELD LLP
                                                                         URQUHART                         LAW OFFICES
                                                                      & SULLIVAN, LLP                 601 Union Street, Suite 5000
                                                                   111 Huntington Ave Suite 520     Seattle, Washington 98101-2373
                                                                         Boston, MA 02199           T 206 292 2110 / F 206 292 2104
ee17es013d                                                        T 617.712.7100 / F 617.712.7200

             21-80005-WLH   Doc 36   Filed 05/19/21   Entered 05/19/21 15:16:40                 Pg 4 of 4
